Citation Nr: 0433909	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  00-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to service connection for residuals of a 
fractured jaw on the left side.

3.  Entitlement to a compensable evaluation for service-
connected dental trauma.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for a heart disorder, 
claimed as an enlarged heart, as a result of exposure to 
herbicides.

7.  Entitlement to service connection for depression.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lymphoma.

9.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities prior to May 
13, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1982.  
These claims initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued to the 
veteran by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The Board remanded the 
claims in June 2003.  The claims return to the Board 
following due process development.

In a February 2002 letter, the veteran indicated that he did 
not withdraw appeal of the issue of increased evaluation for 
a scar, upper lip, except to the extent that service 
connection for that scar had been granted.  The veteran 
indicated that "this disability should have supplemented my 
tinnitus in order to secure my entitlement to the 10 percent 
entitlement based on multiple, noncompensable, service-
connected disabilities."  The Board notes that a 10 percent 
evaluation was assigned for tinnitus, effective as of the 
date of the veteran's claim for service connection for 
tinnitus.  As a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities cannot be 
combined with a compensable evaluation, it does not appear 
from the veteran's statement that he is seeking any benefit 
as to a scar, upper lip, which has not already been granted.  
The Board finds that no claim other than the claims listed on 
the title page of this decision has been raised.

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in Washington, DC, in August 
2002, by the undersigned Veterans Law Judge.

The Board notes that the veteran was granted service 
connection for dental trauma to teeth #9 through #12 by a 
dental rating decision issued in September 1994.  The RO 
asked the veteran to specify the dental disorder for which he 
was seeking service connection, but the veteran did not 
provide a clear response.  Because the veteran continued to 
reference dental trauma, his claim was characterized as a 
claim for service connection for dental trauma for dental 
treatment purposes.  As the veteran has stridently pointed 
out, service connection for dental trauma for dental 
treatment purposes cannot be denied, because it has already 
been granted.  After reviewing the evidence of record and the 
veteran's contentions, the Board finds that the issue 
regarding dental trauma is more accurately stated as noted on 
the title page of this decision, although further 
clarification is required, as noted in the Remand appended to 
this decision.

After review of the record, claims, and contentions on 
appeal, the Board finds that the issues on appeal are more 
accurately stated as described on the title page of this 
decision.

During his Board hearing, the veteran, through his 
representative, testified that he had been advised that a 
disorder which was mistakenly identified as lymphoma while he 
was in service was actually a viral disorder of the liver, 
and the veteran testified that he wished to seek service 
connection for that disorder.  This contention is REFERRED to 
the agency of original jurisdiction.

The claims of entitlement to a compensable evaluation for 
service-connected dental trauma, for a low back disorder, for 
a cardiovascular disorder, claimed as an enlarged heart due 
to exposure to Agent Orange, and for depression, and the 
claim for entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities prior to May 
13, 1999, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
identified evidence relevant to the claims addressed in this 
decision has been obtained.

2.  By a rating decision issued in September 1982, service 
connection for left ear hearing loss was denied on the basis 
that the disorder pre-existed service and was not aggravated 
in service; that rating decision became final one year later 
in the absence of timely disagreement or appeal.

3.  The additional evidence associated with the record since 
the September 1982 decision, consisting primarily of medical 
evidence of the veteran's current left ear hearing loss and 
the veteran's lay testimony that his hearing loss was 
incurred or aggravated in service, does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, and the additional evidence does 
not provide a more complete picture of the veteran's hearing 
loss disorder.  

4.  There is no medical diagnosis of a fracture of the jaw, 
left side, in service and there is no post-service medical 
diagnosis of a fracture of the jaw or of residuals of a 
fracture of the jaw.

5.  The service medical records are devoid of evidence that 
the veteran complained of knee pain or was treated for a knee 
disorder in service.  

6.  By a rating decision issued in September 1982, service 
connection for lymphoma was denied on the basis that there 
was no evidence of lymphoma during service; that rating 
decision became final one year later in the absence of timely 
disagreement or appeal.

7. There is no new or material evidence to establish that 
lymphoma was present during the veteran's service or that 
there is a current medical diagnosis of lymphoma or any 
residual disorder or disability due to lymphoma.  


CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted, the 
claim for service connection for left ear hearing loss is not 
reopened.  38 U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (1997).

2.  The criteria for service connection for a fractured jaw, 
left side, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309 (2002).  

3.  The criteria for service connection for a left knee 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309 (2002).  

4.  New and material evidence not having been submitted, the 
claim for service connection for lymphoma is not reopened.  
38 U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 
3.156 (1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the claimed disorders.  He also contends that 
he has submitted new and material evidence to reopen the 
previously-denied claims of entitlement to service 
connection.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to the claim in this case, the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date, and thus is applicable to the 
claims on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  Accordingly, compliance with the 
provisions of the VCAA in regard to those claims is addressed 
below.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

When the veteran submitted the 1999 claim underlying this 
appeal, although the VCAA had not yet been enacted, the 
veteran was advised of the criteria for entitlement to 
service connection, and the criteria for each of the other 
benefits sought, in the May 1999 rating decision.  After that 
rating decision was issued, the veteran identified additional 
records he believed might be relevant.  A statement of the 
case (SOC) issued in May 2000 advised the veteran more fully 
of the laws and regulations applicable to his claims, as in 
effect at that time.

The veteran testified at a personal hearing before the RO in 
July 2000.  The veteran also presented testimony before the 
Board at a hearing conducted in Washington, D.C. in August 
2002.  

In January 2003, the Board undertook development of the 
veteran's claims, and notified the veteran that additional 
records had been requested.  Following the decision in 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003), the Board Remanded the claims in June 2003.  The 
Board's Remand specifically notified the veteran of the 
enactment of the VCAA.  

In June 2003, the veteran was advised of the status of his 
claims, the evidence required to substantiate the claims, the 
definition of new and material evidence, and of his 
responsibility, and the actions VA would take to assist him 
in developing the claim.  The veteran thereafter provided 
additional contentions and identified additional possibly 
relevant records.  The veteran has not identified any 
additional private or VA post-service clinical records which 
have not been requested or associated with the claims file.

In December 2003, the veteran was afforded review of his 
files with the Privacy Act Officer.  An additional 
supplemental statement of the case (SSOC) was issued in 
February 2004.  The Board may complete appellate review of 
this claim.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified 
at 38 U.S.C.A. § 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, the veteran 
has been afforded multiple opportunities to submit or 
identify evidence during the pendency of this claim, and the 
RO has obtained all available evidence identified by the 
veteran.

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the veteran was initially advised of VA's 
duties to assist him, and of other provisions of the VCAA 
generally, by the Board's June 2003 Remand.  The veteran was 
thereafter again notified of the criteria for service 
connection, the definition of new and material evidence, and 
the criteria for other benefits sought, in a June 2003 letter 
from the RO.  By a memorandum dated in September 2003, the 
veteran, through his representative, specifically stated that 
he had submitted all the evidence he had at the time.

The notices provided to the veteran clearly satisfied the 
duty to notify the veteran of applicable law and regulations 
and of the evidence required to substantiate the claim.  The 
notifications to the veteran have clearly advised him that he 
could identify or submit any relevant evidence, and notified 
him what evidence VA would attempt to obtain or had obtained 
on his behalf, what evidence he would have to obtain, and 
what his responsibilities were in developing his claims.  

Here, the Board finds that the timing of the VCAA notice, as 
well as the content of the VCAA notice, complied with the 
requirements of the VCAA.  If there was any defect with 
respect to the timing or content of the VCAA notices, that 
defect was harmless error.  The content as well as the timing 
of the notices provided fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has been afforded 
numerous opportunities to submit additional evidence, 
and has evidenced that he understood that he could 
submit additional evidence and contentions by continuing 
to submit and identify additional evidence.  The Board 
finds that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim, as shown by the veteran's statement that 
the had submitted all the evidence he had.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claims for 
service connection at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual background

Dental treatment records dated in November 1974 reflect that 
the veteran required an emergency orthodontic evaluation of 
tooth #9, tooth #10, tooth #11 and tooth #12.  He underwent 
an apexification procedure for tooth #9 in December 1974.  

The veteran's service clinical records reflect that he 
underwent left tympanotomy and left ossicular construction 
with total ossicular replacement prosthesis in August 1976 
for a conductive hearing loss.  October 1977 clinical records 
reflect that the veteran injured his right ankle when he felt 
off of a bicycle.  The summary of an April 1979 
hospitalization reflects that the veteran underwent 
hemorrhoidectomy.

Beginning in late 1980, the veteran experienced a 50-pound 
weight loss over a five-month period while stationed in 
Korea.  The veteran had some fatigue and one syncopal episode 
but little other symptomatology.  A CT scan showed a possible 
retroperitoneal mass.  The veteran was evacuated from Korea 
to Walter Reed US Army Hospital (USAH), where he was admitted 
in January 1981, for further diagnostic workup to rule out 
lymphoma.  After a lengthy evaluation, he was discharged in 
February 1981 with a diagnosis of weight loss of unknown 
etiology, resolved.

At the time of separation examination conducted in March 
1982, the assigned diagnoses were chronic musculoskeletal 
postural low back pain, and weight loss and fatigue, 
resolved.    

In August 1982, the veteran, in pertinent part, sought 
service connection for a left ear disorder, postoperative, 
with hearing loss, and for lymphoma.  By a rating decision 
prepared in August 1982 and issued in September 1982, the 
claim for service connection for a left ear disorder was 
denied on the basis that the missing incus pre-existed 
service and the veteran's pre-existing hearing loss was not 
aggravated during service.  Service connection for lymphoma 
was denied because there was no medical diagnosis of 
lymphoma.

The veteran reported that he underwent physical therapy 
treatment in 1975 at Brooks Army Hospital, Fort Sam Houston, 
San Antonio, Texas, as well as at Ireland Army Hospital in 
1976 and 1977.  He further stated that continuing physical 
therapy was provided at the Army hospital in Augsburg, 
Germany, for back and knee injuries incurred during commando 
training.  Additional physical therapy was performed at 
Darnell Army Hospital, Fort Hood, Texas, in 1980 and 1981, he 
testified.  Records from Ireland Army Hospital and Darnell 
Army Hospital were requested, but no additional records were 
found at those locations.  

At a personal hearing conducted in July 2000, the veteran 
testified that he was hit in the face with a rifle butt, 
causing him to lose his hearing, lose two teeth, and fracture 
his jaw, while stationed at Ft. Knox, attending the Armor 
School.  He testified that a deep hole was drilled in his 
teeth to anchor reconstruction of the bones in the ear.  He 
testified that this caused major recurring infections in his 
gums, causing him to continually lose teeth.  He further 
testified that he injured his knee at Fort Sam Houston in 
1975 and reinjured it when he tumbled 20 or 25 feet while 
rappelling, in Trier, near Augsburg, Germany.  He stated that 
none of the clinical records which would establish his 
medical condition while he was stationed in Germany have been 
located.

The veteran also testified that he became depressed during 
his treatment for lymphoma at Walter Reed and that disorder 
never went away, and that he was also diagnosed as having 
PTSD in 1991.  

Service personnel records reflect that the veteran was 
stationed at Fort Dix, New Jersey, beginning in August 1974, 
was transferred to Fort Sam Houston, Texas, in November 1974, 
to Fort Knox, Kentucky, in June 1975 and was stationed in 
Germany from September 1976 through October 1978.  He was 
next stationed in Fort Hood, Texas, where he remained until 
July 1980, when he was assigned in Korea.  He was transferred 
to Walter Reed USAH in January 1981 and returned to Fort 
Hood, Texas, in March 1981, remaining there until he was 
discharged in July 1982.  

Reopening of  previously-denied claims

At the time the veteran submitted the November 1988 requests 
to reopen which are the subject of this appeal, new and 
material evidence was defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Although 38 C.F.R. § 3.156 was revised, effective in August 
2001, that revision does not apply to claims filed before the 
effective date of the revision, and thus, the definition of 
new and material evidence applicable when the veteran 
submitted his claim is addressed in this decision.  No other 
standard than that articulated in the version of the 
regulation in effect in November 1998 applies to the 
determination in this case.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.  

1.  Request to reopen claim for left ear hearing loss

The evidence of record when the veteran submitted his 
original claim for service connection for left ear hearing 
loss, in August 1982, included the veteran's service medical 
records.  The service enlistment examination, conducted in 
July 1974, disclosed auditory thresholds in the left ear of 
35 decibels at 500 Hz, 35 decibels at 1000 Hz, 50 decibels at 
2000 Hz, and 35 decibels at 4000 Hz.  

In July 1976, auditory thresholds in the left ear were 25 
decibels at 500 Hz, 25 decibels at 1000 Hz, 40 decibels at 
2000 Hz, 40 decibels at 3000 Hz, and 35 decibels at 4000 Hz.  

An August 1976 assessment reflects an opinion that the 
veteran's hearing loss had not progressed in the past 18 
months.  The assessment noted that because the veteran was a 
foreign language specialist, he had considerable difficulty 
with unilateral hearing loss.  The veteran elected to undergo 
surgery, even though his hearing loss was not progressing.  
Intraoperatively, it was found that the veteran's incus was 
missing.  For purposes of information only, the Board notes 
that the incus, also called the anvil, is defined as the 
middle of three ossicles in the middle ear; the incus 
articulates with the stapes.  Steadman's Medical Dictionary 
889 (27th ed. 2000).  The operative report reflects that a 
diagnosis of traumatic disarticulation was assigned.

Based on those records, including the enlistment examination 
which disclosed that left ear hearing loss was present at 
service entry in July 1974, and with medical opinion that the 
left ear hearing loss had not progressed, and audiologic 
examination which disclosed that the veteran's hearing 
thresholds were essentially the same in August 1976 as on 
entry, although slightly improved, the claim for service 
connection for a left ear disorder was denied on the basis 
that the missing incus pre-existed service and the veteran's 
pre-existing hearing loss was not aggravated during service.  

The additional evidence obtained since the September 1982 
rating decision consists of the veteran's testimony and 
current audiologic records reflecting the current severity of 
the veteran's hearing loss.   The veteran testified that he 
had no difficulty with his hearing prior to service and that 
he incurred an injury in service that caused his hearing 
loss.  Although the veteran's testimony that he did not have 
any difficulty with his hearing prior to service must be 
deemed credible for purposes of considering whether to reopen 
the claim, the veteran, as a lay person, cannot provide 
competent medical evidence as when hearing loss disability 
was first manifested or as to severity of hearing loss.  
Although the veteran's observations that he did not notice 
any hearing loss prior to service are presumed credible, 
those contentions are not new and are not material to reopen 
the claim, since the fact that the veteran had a left ear 
hearing loss at the time of the 1974 examination for service 
induction was of record at the time of the last final rating 
decision.  

In addition, the reports of recent audiologic examinations 
have been associated with the claims files.  These reports, 
although new, are not material to establish that a hearing 
loss was incurred or aggravated in service.  

The Board has also considered whether the veteran's claim 
should be reopened in light of recent changes in 
interpretation of 38 U.S.C.A. § 1111.  In July 2003, the VA 
General Counsel issued a precedent opinion, which held that, 
to rebut the presumption of sound condition under Section 
1111 of the statute, VA must show by clear and unmistakable 
evidence both that a disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-03.  The General Counsel concluded 
that section 1111 requires VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption 
of sound condition.  Id.  

In Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), the 
Federal Circuit Court of Appeals held that a change in 38 
C.F.R. § 3.306(b), which had the effect of raising the 
evidentiary burden required of the Government when it seeks 
to overcome the presumption of service-caused aggravation, 
was not to be new and material evidence to reopen a claim for 
service connection based on aggravation.  In Routen, the 
Court determined that there is no basis for review of a 
previously adjudicated claim based on an intervening or 
liberalizing change in the law, unless the change creates a 
"new cause of action" or forms a new basis for entitlement to 
a benefit.  However, a regulatory change in an evidentiary 
burden is not evidence and cannot constitute new and material 
evidence.  Id.  In this case, the change in interpretation of 
38 U.S.C.A. § 1111 is a change in interpretation of an 
evidentiary burden, and is not a new basis for entitlement to 
a benefit which might serve as new and material evidence.

The veteran's lay testimony that he incurred an injury to his 
left ear in service, which is presumed credible for purposes 
of determining whether the claim should be reopened, does not 
serve as a basis for reopening the claim, since the 
contention that no hearing disability was present prior to 
the veteran's service was rejected in the findings of the 
prior rating decision.  Moreover, the veteran's lay testimony 
that he incurred an injury to his left ear in service is not 
competent medical evidence to establish that the injury 
incurred in service, rather than the hearing loss present at 
service entry, was the etiology of the hearing loss for which 
the veteran underwent surgery.  

Where the medical evidence of record at the time of the prior 
determination included medical opinion that the veteran's 
left ear hearing loss was due to traumatic disarticulation, 
and where the medical evidence established that the veteran's 
left ear hearing loss had not progressed during service, the 
veteran's testimony that he incurred injury to the left ear 
in service is not material to reopen the claim.  His 
testimony that left ear hearing loss was incurred or 
aggravated in service is not competent medical evidence, and 
is therefore not material to reopen the claim.  

Moreover, the veteran's testimony that he had no difficulty 
with his hearing prior to service, and that he incurred an 
injury to his ear during service, does not present a more 
complete picture of his hearing loss disability, where an 
entrance examination and several in-service audiologic 
assessments were already of record at the time of the prior 
rating decision.  

The veteran's testimony is cumulative of evidence already of 
record, and does not present a more complete picture of the 
etiology or onset of the veteran's hearing loss disability, 
and does not provide a new factual basis to reopen the claim.  
The appeal to reopen the claim must be denied.

2.  Request to reopen claim for service connection for 
lymphoma

Initially, the Board notes that the claim underlying this 
appeal is more properly a request to reopen a claim of 
entitlement to service connection, as service connection for 
lymphoma was previously denied by a rating decision issued to 
the veteran in September 1982.  The veteran did not appeal 
that determination, and the denial of service connection for 
lymphoma became final in September 1983.  In the March 1999 
rating decision which is on appeal, the RO did not discuss or 
determine whether the veteran had submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for lymphoma.  

38 U.S.C.A. § 5108 provides that, to reopen a claim which has 
been denied, new and material evidence must be presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Although the RO did not address this issue, this threshold 
determination is jurisdictional in nature.  The Board, as a 
preliminary matter, must first determine whether new and 
material evidence has been submitted before proceeding to 
decide a claim on the merits.  Barnett v. Brown, 8 Vet. App. 
1 (1995).

The veteran contends that he is entitled to service 
connection for lymphoma.  Additional service medical records 
received since the prior denial of service connection for 
lymphoma include the records of a January through February 
1981 admission to Walter Reed USAH, where the veteran was 
admitted to determine the cause of a 50-pound weight loss.  
His admission diagnosis was rule out lymphoma.  The records 
reflect that, during the admission, his weight loss resolved, 
he began to gain weight, and lymphoma was ruled out.  As 
such, these service medical records, although not previously 
associated with the claims file, are cumulative of the 
service medical records which disclosed that, during the 
veteran's service, he had a weight loss of undetermined 
etiology, but that a diagnosis of lymphoma was not assigned.  

Additional clinical records associated with the claims file 
since the September 1982 issuance of the rating decision 
which denied service connection for lymphoma include VA 
outpatient treatment records dated in April 2002.  These 
records reflect that the veteran provided a history of 
Hodgkin's disease diagnosed in 1980.  The provider indicated 
that he was not sure whether the veteran did indeed have 
Hodgkin's disease in 1980 but was certain that the veteran 
had no evidence of it now, and, the provider further opined 
that, if the veteran had Hodgkin's disease in the past, it 
should be considered cured.

VA outpatient treatment records dated in August 2003 reflect 
that the veteran provided a remote history of Hodgkin's 
disease in 1981.  The veteran stated that he was treated with 
intravenous therapy for a total of 3 months.  The provider 
noted that there were no pathology reports records available 
from which the provider could determine the veteran's 
definitive diagnosis or what type of therapy the veteran had 
received.  The provider noted that the veteran had been 
disease-free for the past twenty-two years and did not 
require oncology follow-up at this point.  The provider noted 
that, if the veteran received chemotherapy in 1981, the risk 
of a secondary malignancy after chemotherapy would have 
peaked around 10 or 15 years after his treatment and that his 
chances of recurrent disease or second malignancy at this 
point were extremely low.

The veteran's post-service clinical records are devoid of a 
diagnosis of lymphoma.  VA examiners in 2002 and in 2003 
concluded that the veteran does not currently have lymphoma.  
Although the examiner who conducted the August 2003 
examination noted that past records describing the veteran's 
diagnosis during service were not available, the examiner 
provided a definite opinion that the veteran does not now 
have lymphoma.

These records are not new or material to establish that the 
veteran incurred lymphoma during service or as a result of 
service or any incident thereof.  These records are not new 
or material to reopen the veteran's claim, as they are 
uniformly unfavorable to his request to reopen the claim for 
service connection for lymphoma.  

Moreover, if the Board determined that new and material 
evidence were present to reopen the claim for service 
connection for lymphoma, the claim would be denied on the 
merits.  The laws authorizing veterans' benefits provide 
benefits only where there is current disability, as 
identified by a medical diagnosis.  Although the veteran was 
evaluated for lymphoma during service, that diagnosis was 
ruled out.  The veteran was advised during service to have 
follow-up to make sure that the diagnosis did not change, and 
the clinical records reflect that no diagnosis of lymphoma 
was assigned on follow-up medical evaluations.  

There is no current medical diagnosis of lymphoma, and the 
preponderance of the evidence establishes that a diagnosis of 
lymphoma was never assigned.  In the absence of medical 
evidence of current findings of lymphoma or some residual 
related to a prior diagnosis of lymphoma, service connection 
may not be granted for lymphoma.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

The only post-service evidence favorable to the claim is the 
veteran's own testimony.  The veteran's testimony, because he 
is a layperson, cannot establish that he currently has 
lymphoma or any residuals thereof, given the clinical 
evidence that a possible diagnosis of lymphoma was ruled out 
and in the absence of clinical evidence that a diagnosis of 
lymphoma was ever clinically confirmed.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The preponderance 
of the evidence is against a claim of entitlement to service 
connection for lymphoma, and there is no reasonable doubt.  
The provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable resolution.  In the absence of any medical evidence 
that the veteran has lymphoma or any residuals thereof, the 
claim for service connection for lymphoma, if reopened on the 
basis that new and material evidence has been submitted, 
would be denied.

Claims for service connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  For certain chronic disorders, including 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

1.  Claim for service connection for a fracture of the jaw

The veteran contends that he suffered a "cracked jaw" 
during service when he was hit with a rifle butt.  At his 
August 2002 Board hearing, he testified that this injury was 
incurred while he was in Armor School at Fort Knox.  The 
veteran's service records reflect that he was stationed at 
Fort Knox from June 1975 to September 1976.  

A February 1976 Fort Knox dental record reflects that that 
the veteran had previously undergone apexification at tooth # 
9, and that endodontic evaluation disclosed an open sinus 
tract.  The veteran requested replacement of tooth #11.  The 
dental provider advised the veteran that, given the time 
remaining at Fort Knox, complex treatment might not be 
completed.  The dental records documenting the veteran's 
dental treatment at Fort Knox disclose no evidence of a 
fracture of the left jaw, and the veteran's dental treatment 
records prior to and following his assignment to Fort Knox 
are likewise devoid of diagnosis of a fracture of the jaw.

The veteran's service medical treatment records, including 
records from hospitalizations, like his dental treatment 
records, are devoid of evidence of medical diagnosis of a 
fracture of the jaw.  The records are devoid of evidence of 
radiologic examination of the left jaw, and are devoid of any 
report of or history by the veteran of a fracture of the jaw.  
The in-service dental records, which reflect that the veteran 
was undergoing dental treatment at a time when the veteran 
indicated his jaw was fractured, contradict the veteran's 
belief that he sustained a fracture of the jaw.

The veteran's post-service medical and dental records 
likewise are devoid of evidence of fracture of the jaw, 
except as provided in history related by the veteran.  

The veteran contended that VA dental treatment records dated 
in 1982 would support his contention that he incurred a 
traumatic dental injury in service.  However, after the RO 
requested those records, the VA Medical Center at which the 
veteran contended that he received dental treatment in 1982 
indicated that no records from 1982 for the veteran were 
available.

The laws authorizing veterans' benefits provide benefits only 
where there is current disability, as identified by a medical 
diagnosis.  Although the veteran did receive dental treatment 
on numerous occasions during service, including apexification 
at tooth #9, none of these dental treatment records reflects 
that a diagnosis of a fracture of the jaw was assigned.  For 
purposes of information only, and without reliance thereon, 
the Board notes that apexification is a special type of root 
canal treatment, which includes closure of the root apex by 
depositing a material which hardens the tissue.  Stedman's 
Medical Dictionary 111 (27th ed. 2000).  

The fact that apexification was performed on tooth #9 is not 
a diagnosis of a fracture of the jaw.  There are frequent 
dental and medical treatment records for the veteran during 
service, but there is no evidence of any medical diagnosis of 
a fracture of the left jaw in service, and there is no 
evidence that a fracture of the left jaw was treated.  There 
is post-service evidence regarding bone abnormality in the 
area of the apexification of tooth #9, but no diagnosis of a 
fracture of the jaw was assigned.  In particular, no 
diagnosis of a chronic jaw disorder which could be presumed 
service-connected was assigned within one year after the 
veteran's service discharge.

Although the veteran contends that he incurred a fracture of 
the jaw in the service, and has testified that a hole was 
drilled into his jaw, the veteran's lay testimony is not 
sufficient to establish a diagnosis of a fracture of the jaw.  
In the absence of medical evidence of a medical or dental 
diagnosis of a fracture of the jaw during the veteran's 
service, and in the absence of post-service medical or dental 
evidence that the veteran incurred a fracture of the jaw in 
service, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  

2.  Claim for service connection for left knee injury

The veteran testified that he first injured his knee at Fort 
Sam Houston in early 1975, and received physical therapy at 
the medical facility there.  December 1974 clinical records 
from Fort Sam Houston reflect complaints of recurrent back 
pain, but are devoid of other musculoskeletal complaints.  
January 1975, May 1975, and June 1975 treatment records are 
devoid of complaints of knee pain or injury.  A June 1975 
record reflects that the veteran was hit in the mouth and 
sustained a laceration of the upper lip.

At his August 2002 Board hearing, the veteran testified that 
his left knee was re-injured during training when he fell 
about 20 or 25 feet while rappelling in Germany.  He 
testified that he was treated at a hospital in Trier and in 
Augsburg, Germany.  He testified that the knee was swollen 
for some time, and after that he was given a special profile 
and had special shoes with a thick sole to help prevent knee 
pain.  The veteran testified that he carried this profile 
with him as it indicated that he was precluded from running 
more than two miles and provided that he could have his 
special shoes.  He further testified that he had been able to 
locate only "remnants" of the service medical records 
reflecting his treatment while in Germany.  

September 1976, October 1976, December 1976, February 1977, 
March 1977, April 1977, and June 1977 records of the 
veteran's treatment in Germany at the Bad Kreuznach USAH and 
at the 2nd General Hospital are devoid of evidence of a knee 
disorder, although reflecting treatment for various medical 
conditions.  In July 1977, the veteran was treated for pain 
in the right kidney area.  August 1977, September 1977, and 
October 1977 orthopedic clinic records from the Augsburg, 
Germany USAH reflects that the veteran injured his ankle when 
he fell off a bicycle.  The assigned diagnosis was sprain, 
right ankle.  November 1977, January 1978 and March 1978 
clinical records from the Augsburg USAH reflect that the 
veteran was treated for a callous on the bottom of the fifth 
left toe.  Radiologic examination of the foot in November 
1977 disclosed no abnormality.  The veteran was advised to 
use salicylate pads in an attempt to remove the callus.  The 
medical provider advised that he should wear size D shoes as 
size EE were too loose.  June 1978 clinical records from the 
Augsburg USAH disclosed that the veteran was followed for his 
ear surgery.

The records of the veteran's hospitalization at Walter Reed 
USAH reflect that, at the time of the admission history and 
physical, the veteran reported an injury to the left hip in 
1974, and examination of the extremities disclosed normal 
range of motion and no abnormalities.  The veteran did report 
that he sustained multiple trauma in commando raids in 
Africa, and there were scars on the lower extremities.  The 
records of that hospitalization are devoid of complaints of 
knee pain or diagnosis of any lower extremity disorder.  July 
1981 periodic examination is likewise devoid of findings of 
abnormality of the lower extremities.

The medical history completed by a physician in the veteran's 
March 1982 separation examination is devoid of history of a 
knee injury, and the lower extremities were described as 
normal on objective examination.  The checklist of medical 
history prepared by the veteran reflects that the veteran 
answered "no" to all questions regarding the lower 
extremities, except that he noted a history of cramps in the 
legs.

Treatment records dated in September 1997 reflect that the 
veteran complained of knee pain particularly with driving.  
He reported that this pain had been present for about 
eighteen years.  

The laws authorizing veterans' benefits provide benefits for 
disability incurred in service.  In this case, there is no 
record that the veteran was treated for a knee injury or knee 
pain in service, and there is no clinical record of any knee 
disorder during service.  

The veteran contends that his service medical records are 
incomplete, and that the missing records would reflect that 
he injured his knee while stationed in Germany.  However, as 
described above, the evidence associated with the record 
includes numerous clinical records of treatment provided to 
the veteran while he was stationed in Germany.  In fact, the 
clinical records for the period of the veteran's assignment 
in Germany are sufficiently numerous that there are only one 
or two months for which there is no clinical record, and 
there are multiple entries for several months.  The absence 
of notation of complaints of knee pain, treatment of knee 
pain, or report of any knee injury in these numerous clinical 
records during the period identified by the veteran as the 
period during which he incurred a knee injury in service is 
significant evidence against the claim.

The only post-service evidence favorable to the claim is the 
veteran's own testimony.  There is no clinical evidence that 
the veteran had left knee arthritis within one year following 
his service discharge, so provisions applicable to 
presumptive service connection are not applicable.  The 
veteran's testimony, because he is a layperson, cannot 
establish that a current knee disorder had its onset in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The preponderance of the evidence is against the 
claim, and there is no reasonable doubt.  The provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable 
resolution.


ORDER

The request to reopen a claim of entitlement to service 
connection for left ear hearing loss is denied.

The request to reopen a claim of entitlement to service 
connection for lymphoma is denied.

The appeal for service connection for a fractured jaw, left 
side, is denied.

The appeal for service connection for a left knee disorder is 
denied.


REMAND

As discussed in the Introduction, above, the veteran's claim 
for service connection for a dental disability has been 
characterized variously, most recently as a claim for service 
connection for dental trauma for dental treatment purposes.  
At his hearing, the veteran testified that a deep hole was 
drilled in his teeth to anchor reconstruction of the bones in 
the ear.  He testified that this caused recurring infections 
and caused  him to lose teeth.  It appears to the Board that 
the veteran is seeking a compensable evaluation for the 
residuals of apexification of tooth #9 in service.  The 
veteran was treated post-service for a recurring infection 
with a draining sinus tract at this site.  The claim should 
be clarified, and the veteran's claim, if he is seeking a 
compensable evaluation for dental trauma, to include the 
residuals of apexification of tooth #9, or is seeking service 
connection for some other disorder for which service 
connection has not yet been granted, the claim as clarified 
should be adjudicated.  

The veteran contends that he incurred a current back disorder 
in service.  Service medical records reflect that, in 
December 1974, the veteran complained of back pain.  The 
impression was muscle strain, left paraspinal muscles.  
Radiologic examination of the cervical spine was conducted in 
February 1979.  The pertinent clinical history provided for 
purposes of that examination request disclosed that the 
veteran was having pain in the intrascapular area at C5-C6.  
The diagnoses considered were degenerative joint disease 
versus acute strain, and the impression was that there was no 
significant radiologic abnormality.  The veteran's service 
separation examination, conducted in March 1982, reflects, in 
Block 73 of the report of medical examination, that the 
veteran had chronic musculoskeletal postural low back pain.  
Further factual development, to include affording the veteran 
medical opinion as to the etiology of his current back 
disorders, is required.

The veteran contends that he has an enlarged heart.  He 
further contends that this disorder is the result of exposure 
to Agent Orange.  The medical evidence does not establish 
whether or not the veteran has an enlarged heart, as the 
veteran contends.  Further factual development, to determine 
whether the claimed condition is present, and, if so, whether 
it is a manifestation of a cardiovascular disorder or is of 
clinical significance, is required.  If the claimed disorder, 
heart enlargement, is present and is a manifestation of a 
cardiovascular disorder, further factual development of the 
veteran's contention that he was exposed to Agent Orange in 
1975 when moving barrels marked as Agent Orange into ship 
containers is necessary.  

The veteran has submitted private and VA clinical opinions 
linking a current psychiatric disorder, variously diagnosed, 
to include depression, resulting from assignment of a 
diagnosis of lymphoma in service.  However, the service 
medical records do not reflect that a diagnosis of lymphoma 
was assigned before the veteran was transferred to Walter 
Reed USAH in 1981, but rather, reflect that he was 
transferred there to rule out lymphoma.  The service medical 
records further reflect that a diagnosis of lymphoma was not 
assigned at Walter Reed, but, rather, that the diagnosis was 
ruled out.  Because the medical opinions of record are based, 
at least in part, on inaccurate history provided by the 
veteran, this medical evidence is not sufficient to 
substantiate the veteran's claim.  Further factual 
development, including affording the veteran assistance to 
obtain medical opinion following review of all the evidence 
of record, is required.  

The veteran stated he was treated for depression during 
service, including while he was on the oncology ward at 
Walter Reed USAH.  An additional attempt to obtain records 
should be conducted, as the records received from the 
National Personnel Records Center have not included any 
records of performance evaluations, which might shed 
additional light on the claims remaining on appeal.

Currently, a 10 percent evaluation is in effect for tinnitus, 
effective May 13, 1999.  The veteran contends that he is 
entitled to a 10 percent evaluation prior to May 13, 1999, 
under 38 C.F.R. § 3.324, on the basis that multiple 
noncompensable service-connected disabilities were present.  
Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  Id.  The 
outcome of this claim for a 10 percent evaluation under 
38 C.F.R. § 3.324 could certainly be affected by the outcomes 
of the adjudications of the claims for service connection 
addressed in this Remand, and, if service connection is 
granted for any of the claimed disorders, the outcome of the 
claim under 38 C.F.R. § 3.324 could certainly be affected by 
any initial evaluations assigned.  Therefore, this claim for 
an effective date prior to May 13, 1999 for a 10 percent 
evaluation under 38 C.F.R. § 3.324 is deferred pending the 
adjudication of each claim for service connection and 
assignment of an evaluation for each disability for which 
service connection is granted.  

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to determine whether any additional 
actions are required as a result of changes in interpretation 
of the VCAA or in case law which may be issued after the date 
of this Board decision.  See Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the veteran another 
opportunity to clarify what benefit he is 
seeking regarding a dental disorder.  Ask 
him to specify whether he is seeking 
service connection for a dental disorder 
for which service connection is not in 
effect, and, if so, to identify that 
disorder or the symptoms for which he is 
seeking benefits, or whether he is 
seeking a compensable evaluation for the 
dental trauma for which service 
connection has been granted for dental 
treatment eligibility purposes.  If the 
veteran identifies a dental disorder or 
compensable evaluation claim which has 
not yet been granted, adjudicate the 
claim, after advising the veteran of the 
provisions of the VCAA and providing the 
veteran with notice and assistance as 
required under the VCAA, as set forth in 
paragraph #2.

2.  (a) Notify the veteran again of the 
laws and regulations governing his claims 
on appeal.  The veteran should be advised 
as to what information and evidence is 
required to substantiate his claims, and 
should be advised that, with respect to 
his claims for service connection for a 
back disorder and for depression, records 
proximate to his service discharge would 
be persuasive evidence.  He should be 
advised which portion of the information 
and evidence he is responsible for and 
what information and evidence VA will 
assist him to obtain or develop.  Advise 
the veteran again that it is his 
responsibility to identify any evidence 
he wants VA to attempt to obtain.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  The veteran should be 
provided the complete text of 38 C.F.R. 
§ 3.159, as revised to implement the 
VCAA.

(b)  In particular, the veteran should be 
advised to identify any records of any 
sort that might substantiate his claims 
that he has had a back disorder or 
depression chronically and continuously 
since his service separation, and any 
records not already identified or 
associated with the claims file which the 
veteran believes would be relevant to his 
claims for a cardiovascular disorder and 
for a benefit related to a dental 
disorder.   

(c)  The veteran should be clearly 
advised of the time frame within which he 
may submit evidence to substantiate his 
claims, and of the provisions of the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701(b), 117 Stat. 2651, 
2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claims.

(d)  Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

3.  The VBA AMC should request that the 
NPRC provide the veteran's complete 
service personnel file, to include all 
records of details, personnel, 
performance, or efficiency evaluations, 
and evaluations of performance in a 
military occupational specialty, records 
of training classes, judicial 
punishments, and, in particular, any 
separately-filed psychiatric records, or 
any other available records relating to 
the veteran's service, and the like.  If 
the NPRC is unable to locate any records, 
it should state what types of records it 
attempted to locate.  If any records are 
located but are not released, the NPRC 
should state what would be required to 
obtain the release of the records.

4.  The RO should afford the veteran an 
opportunity to submit alternative 
evidence regarding the date of onset of a 
chronic back disorder and chronic 
depression, especially any evidence 
proximate to his service discharge in 
1982 which would reflect that such 
disorders were chronic and continuous 
following his service, including, but not 
limited to, statements from co-workers, 
friends, or others who may have observed 
relevant symptoms, medical examinations 
for education, insurance, or employment 
purposes, or any other evidence which 
might substantiate the veteran's 
contentions.  The veteran should also be 
advised to identify any records or 
evidence, such as photographs, which 
might confirm the veteran's contention 
that he handled barrels of Agent Orange 
in 1975.

5.  The veteran should be afforded the 
opportunity to identify any VA facility 
other than the Kansas City VA Medical 
Center at which he was treated for any 
disorder addressed in this Remand, from 
September 2003 to the present, and VA 
clinical records from each facility 
identified should be obtained.

The veteran should also be afforded the 
opportunity to identify all private (non-
VA) providers or facilities, including 
employment clinical records, which might 
reflect complaints of or treatment of a 
back disorder or depression following the 
veteran's service discharge in 1982.  The 
veteran should be advised that he should 
submit in writing any clinical opinion 
linking a cardiovascular disorder to 
exposure to Agent Orange.  Clinical 
records from each employer, facility, or 
provider identified should be sought.

6.  The veteran should be afforded VA 
examination as necessary to determine the 
etiology of each currently-diagnosed 
disorder of the back.  The claims folder 
should be sent to the examiner for review 
of pertinent documents therein.  Any 
necessary diagnostic examinations or 
studies should be conducted.  The 
examiner should assign a medical 
diagnosis for each disorder of the back.  
The examiner should be asked to provide 
an opinion as to whether it at least as 
likely as not (is there a 50 percent or 
greater probability?) that any current 
back disorder was incurred in service or 
has been chronic and continuous since 
service.  The examiner should state the 
basis (rationale) for the conclusions 
reached.

7.  The veteran should be afforded VA 
examination as necessary to determine 
whether he has a cardiovascular disorder, 
to include enlargement of the heart, and, 
if so, to determine whether any 
cardiovascular disorder may be linked to 
the veteran's service.  The claims folder 
should be sent to the examiner for review 
of pertinent documents therein.  Any 
necessary diagnostic examinations or 
studies should be conducted.  The 
examiner should state whether the veteran 
has enlargement of the heart or any 
cardiovascular disorder, and, if so, 
should assign a medical diagnosis for 
each cardiovascular disorder present.  
The examiner should be asked to provide 
the following opinions:  (1) If 
enlargement of the heart is present, is 
that finding a manifestation of a 
cardiovascular disorder?  (2) If the 
veteran were exposed to Agent Orange in 
service, is it at least as likely as not 
(is there a 50 percent or greater 
probability?) that any cardiovascular 
disorder present may have resulted from 
in-service exposure to Agent Orange?  The 
examiner should state the basis 
(rationale) for the conclusions reached.

8.  The veteran should be afforded VA 
examination as necessary to determine the 
etiology of each psychiatric disorder 
present.  The claims folder should be 
sent to the examiner for review of 
pertinent documents therein.  Any 
necessary diagnostic examinations or 
studies should be conducted.  The 
examiner should assign a medical 
diagnosis for each psychiatric disorder 
present.  The examiner should be asked to 
provide the following opinions:  (1) Is 
it at least as likely as not (is there a 
50 percent or greater probability?) that 
any current psychiatric disorder was 
first manifested in service or has been 
chronic and continuous since service?  
(2) Is it at least as likely as not (is 
there a 50 percent or greater 
probability?) that any current 
psychiatric disorder is a result of any 
incident of the veteran's service?  The 
examiner should state the basis 
(rationale) for the conclusions reached.

If, after review of additional evidence 
submitted or identified following the 
notice described above, additional 
development is required, such development 
should be conducted.  

In particular, if the examiner who 
conducts cardiovascular examination 
concludes that the veteran does have a 
cardiovascular disorder which may be 
related to exposure to Agent Orange, 
further factual development should be 
conducted of the veteran's contention 
that he was detailed to Galveston, Texas, 
in 1974, and that drums or barrels of 
Agent Orange were loaded into ship 
containers in Galveston in 1974.  The 
service department, and any other 
appropriate resource, should be asked 
whether there are records that Agent 
Orange was handled by any military base 
in Texas in 1974, and if so, the base(s) 
should be identified.  If there is 
evidence to support the veteran's 
contention that he was detailed to a base 
which handled Agent Orange in 1974, he 
should be afforded additional VA 
examination or review of his records to 
determine whether it is at least as 
likely as not that he has a 
cardiovascular disorder which is 
etiologically related to exposure to 
Agent Orange.

9.  After all necessary development 
described above has been conducted, the 
veteran's claims on appeal, including any 
claim related to a dental disorder, if 
the veteran has identified a valid claim, 
should be readjudicated.

10.  After each claim of entitlement to 
service connection for any disorder has 
been adjudicated, and an initial 
disability evaluation has been assigned, 
and the effective date for any such 
evaluation has been determined, the RO 
should readjudicate the veteran's claim 
for a 10 percent evaluation under 
38 C.F.R. § 3.324 prior to May 13, 1999 
for multiple, noncompensable service-
connected disabilities.

11.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a SSOC, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



